Citation Nr: 1135036	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for disabilities of the right and left ankles.  

4.  Entitlement to service connection for residuals of an injury to the right hand, to include burns and scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  Significantly, the Veteran served in the Reserves from 1983 to 1997, and had several periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) as reflected by various service treatment records and copies of certificates noting various injuries incurred during active duty training, although the Veteran's specific periods of ACDUTRA and INACDUTRA have not yet been identified or verified.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that in pertinent part, denied service connection for right hand burns and scars; and right and left ankle injuries; and, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for bilateral knee pain.

Jurisdiction over the claims file currently lies with the RO in Honolulu, Hawaii.  In July 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in Honolulu.  A transcript of his testimony is associated with the claims file.  At the Veteran's request, the record was held open for a period of 60 days to allow him an opportunity to submit additional evidence in support of his claims.  

The case was initially before the Board in November 2009, at which time, a decision was issued which reopened issue of entitlement to service connection for a bilateral knee disability, and remanded that matter, along with the other issues on appeal for additional development of the record.  

The issue of entitlement to service connection for disabilities of the right and left ankles is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical and lay evidence is credible, and establishes that the Veteran's right and left knee disabilities, at least as likely as not, had their onset during active service or during a period of ACDUTRA.

2.  The competent medical and lay evidence is credible, and establishes that the Veteran, at least as likely as not, incurred a burn injury to the right hand during a period of ACDUTRA; arthritis of the right wrist is not related to any injury in service.


CONCLUSION OF LAW

1.  A right knee disability was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

2.  A left knee disability was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

3.  A right hand injury resulting in burn scars was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grants of service connection for right and left knee disabilities, as well as burn scars of the right hand constitutes a complete grant of the benefits sought on appeal with respect to those issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim with respect to those issues is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for right and left knee disabilities, as well as residuals of a burn injury to the right hand.  He maintains that he initially injured his right knee during active duty in 1982, and then injured both knees during a period of ACDUTRA in July 1988.  With regard to his right hand, the Veteran asserts that he suffered a burn injury to the right hand during ACDUTRA in 1996 and was hospitalized for 11 days as a result of the injury.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).

Thus, with respect to the appellant's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record establishes, by way of a DD Form 214, that the Veteran served on active duty in the United States Army from January 1980 to January 1983.  The record also establishes that the Veteran subsequently served in the Army Reserves until 1997; however, only some of his periods of ACDUTRA are known, and these periods have only been verified by medical records and copies of meritorious certificates.  

The Veteran's service treatment records (STRs) from his period of active duty from January 1980 to January 1983 reflect that the Veteran had a pre-existing injury to the right fifth finger.  Additionally, the STRs note treatment for left knee pain in August 1981.  More specifically, August 1981 x-rays of the left knee were ordered because of edema and pain noted on the lateral side of the left knee in 1982.  

To support his assertion that his knees were injured during period of ACDUTRA, the Veteran submitted a copy of an Army certificate dated November 20, 1988 certifying that the Veteran was awarded the Army Achievement Medal for meritorious service while assigned as a team leader, Second Platoon, Company B, 100th Battalion, 44th Infantry during a period of annual training from 13 to 28 July 1988, at Pohakuloa training area in Hawaii.  The certificate further notes that the Veteran led his rifle team through rough terrain during hours of darkness, and suffered numerous leg wounds.  This certificate shows that the Veteran indeed suffered injuries to his leg during a period of ACDUTRA in 1988.  A July 1988 service treatment record confirms that the Veteran had fallen and re-injured both knees.  

Additionally, an April 1994 service treatment record noted a twisting injury to the right knee in 1982, and current symptoms of giving say, instability when running fast.  The provisional diagnosis was a right ACL deficient right knee.  Another April 1994 service treatment record noted bilateral knee pain with a diagnosis of bilateral patellofemoral syndrome and right ACL deficiency.  

With regard to the claimed burn injury, the file contains a copy of a 1996 discharge summary from Tripler Army hospital showing that the Veteran was hospitalized for 11 days beginning on June 25, 1996 for thermal burn-superficial partial thickness burns.  The summary noted that the Veteran sustained the burns after a practice round went off in his hand.  This is consistent with the Veteran's testimony that he suffered a burn injury during ACDUTRA.  These records also noted that the Veteran had an old injury to the right fifth finger.  Post service records VA outpatient records from 1998 and 1999 show treatment for gouty arthritis of the right wrist, and the Veteran testified at his personal hearing that he began having pain in the right wrist after the burn injury, but was unsure if the two were related.  

The matter was remanded in November 2009 because at that time, it was still unclear as to whether the Veteran had a current knee disability that was related to the in-service knee injury.  It was also not entirely clear as to whether the burn injury occurred during a period of ACDUTRA or INACDUTRA, and if so, whether the current disability of old traumatic residual and subluxation with persistent volar flexion deformity of the distal interphalangeal joint in the right fifth finger and/or soft tissue swelling and blebs in the second through fifth right fingers are residuals from the 1996 right hand injury.  Additionally, it was unclear whether the Veteran has residuals scarring or other disability associated with the 1996 injury.  

Although the evidence essentially corroborated the Veteran's account of injuries suffered during periods of ACDUTRA during 1988 and 1996, based on the 1988 Army Certificate noted above, as well as the 1996 hospital discharge summary from Trippler, that the Veteran indeed suffered injuries during ACDUTRA or INACDUTRA periods, the Veteran had yet to be examined to determine whether any current disability was related to the in-service injuries to the knees and right hand burns.  

Pursuant to the November 2009 remand directives, the Veteran was afforded a VA examination in August 2010.  The examiner reviewed the Veteran's claims file, and specifically noted the Veteran's account of his initial left knee injury in 1982; his subsequent periods of ACDUTRA; and, the Veteran's account of injuries to the knees in July 1988 and burns to the right hand in July 1996.  Additionally, the examiner noted the objective evidence of injury to the knees on ACDUTRA in 1988 as well as the hospitalization at Tripler in 1996.  

The examination included the knees, ankles, and right hand and wrist.  The assessment was severe bilateral knee degenerative arthritis; right; bilateral ankle sprains; right hand minimal residual scarring from thermal burn; degenerative arthritis of the right wrist; and fixed deformity right fifth finger DIP joint - not service related.  

The examiner noted the following:  

Certainly past traumatic injury to joints predispose to the development of degenerative arthritis of these joints later in life.  This Veteran's medical records show evidence of traumatic injury to the bilateral knees and severe degenerative arthritis of both knees.  

No record of traumatic injury to the right wrist and hand other than for the thermal burn.  Fixed deformity of the right 5th finger DIP joint did not occur during military service.  

It is the opinion of his examiner that the Veteran's degenerative arthritis of the knees is at least as likely as not caused by or a result of the traumatic injury incurred during service.  

The residual minimal scaring from a thermal burn is caused by or result of injury in service.

The degenerative arthritis of the right wrist is not caused by or a result of injury in service.  

In light of the above medical opinion, all doubt is resolved in the Veteran's favor and service connection for disabilities of the right and left knee, as well as residuals of burns to the right hand is warranted.  

Although the Veteran's ACDUTRA status on the dates in question in July 1988 and July 1996 have not been verified through the appropriate channels, the claims file contains enough corroborating evidence to establish that the Veteran indeed served on ACDUTRA during those time periods, and indeed suffered injury to the knees during July 1988 and suffered injury to the right hand in July 1996.  This evidence, coupled with the August 2010 opinion of a VA physician linking the Veteran's current right and left knee degenerative arthritis and the burn scars to the injuries suffered during ACDUTRA is the necessary evidence required to grant this claim with respect to those issues.  This case was previously remanded by the Board in November 2009 to specifically obtain a medical examination with opinion as to the likely etiology of the Veteran's current knee disabilities and hand scarring.  This was accomplished and the evidence obtained from that VA examination weighs in favor of the Veteran's claim.  In other words, there is evidence of injury to the knees and burns to the right hand during periods of ACDUTRA, and there is medical evidence of a nexus between the Veteran's current degenerative arthritis of the knees and his knee injury during ACDUTRA in July 1988, as well as medical evidence of a nexus between the Veteran's current burn scars of the right hand and his right hand injury during ACDUTRA in July 1996.  

Importantly, there is no medical evidence to contradict the August 2010 VA examiner's opinion in this case, and the Veteran's statements regarding continuity of symptoms since the injuries are deemed credible, as there is no reason to doubt the Veteran's credibility with respect to his statements regarding the onset of pain and the continuity of pain since 1988 (with respect to the knees) and 1996 (with respect to the right hand). 

For these reasons, service connection for right and left knee disabilities and residuals burn scars of the right hand is warranted.  

It is noted that the Veteran also has degenerative arthritis of the right wrist as well as an old traumatic injury to the right 5th finger; however, the medical evidence of record establishes that these disabilities are unrelated to service.  With regard to the right 5th finger, a November 1982 physical examination report notes that the Veteran had a right 5th finger DIP joint injury while playing "BB" prior to service.  A deformity was noted.  Moreover, the Veteran has never asserted that he injured the right fifth finger during service or that it is related to the burn injury incurred during ACDUTRA in 1996.  

With regard to the right wrist arthritis, this disability was first noted after discharge from the Reserves in 1998.  VA outpatient records from 1998 and 1999 show a diagnosis of gouty arthritis, with complaints of right wrist pain.  At the Veteran's personal hearing he was asked if any doctor had ever linked his right wrist disability to the 1996 burn injury and he said that he was not aware of any.  Moreover, the Veteran testified that the right wrist began to given him problems after the burn injury, and not as a result of the burn injury.  Finally, the VA examiner in August 2010 specifically noted no relationship between the right wrist arthritis and the burn injury and no relationship between the right 5th finger injury and the burn injury.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's right knee disability, left knee disability, and right hand burn scarring are linked to in-service injuries suffered during periods of ACDUTRA.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for a right knee disability, a left knee disability, and residual burn scars of the right hand is warranted.  


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  

Service connection for residual burn scars on the right hand is granted.  


REMAND

In addition to the knees and right hand, the Veteran also maintains that he has a current bilateral ankle disability that is due to injury in service.  

The STRs from the Veteran's period of active duty indicate that he sprained his right ankle during service in February 1980.  The Veteran maintains that he has suffered pain in the ankle since service.  

Although the remainder of the STRs are silent for complaints or treatment for ankle pain, the Veteran is nonetheless competent to state that he has suffered pain in his ankle since 1980.  Thus, he was afforded a VA examination in August 2010 to determine the current nature, extent and likely etiology of any current ankle disability.  

The examiner noted a review of the claims file, but did not refer to the February 1980 STR which documented the in-service ankle injury.  The examiner noted only the Veteran's reported history of having suffered multiple sprains during forced road marches during his military career.  The examination reports notes that the Veteran's right and left knees were examined, as well as the right hand; however, it does not appear that the examiner examined the Veteran's ankles.  The assessment was bilateral ankle sprains.  The examiner concluded that there was sparse or no information regarding traumatic injury to the ankles other than the Veteran's claim of traumatic ankle injury during forced road marches.  Further, examiner noted that due to lack of documented evidence regarding traumatic injury to the ankles during active service, he could not resolve the issue of the onset of ankle disability occurring during service without resorting to mere speculation.

Significantly, the above examination is inadequate because it appears that the examiner was unaware of the documented in-service injury to the right ankle in 1980 because he never mentioned this particular STR in the examination report.  Thus, the examiner's opinion was not based on a review of the complete record, and another examination is necessary.  Moreover, the examiner noted that there was no evidence of traumatic injury to the ankles, but did not consider the possibility that the documented "leg wounds" in 1988 included injury to the ankles.  As noted previously, the Veteran has reported continuity of symptoms since service, and the examiner should take this into consideration when providing an opinion.  

Importantly, in an addendum to the August 2010 examination, submitted in October 2010, the examiner noted that due to the remote location of the VA examination site (American Samoa) and the long term absence of a radiologist at the local hospital, the x-rays of the bilateral ankles were never completed, and it was reasonably anticipated that they would not be completed in the foreseeable future.  On remand, additional attempts should be made to obtain these x-rays.  If they cannot be taken, the Veteran should be so informed.  

Furthermore, the RO has yet to obtain the Veteran's ACDUTRA dates between 1983 and 1997 which could provide a better picture of how much time the Veteran spent on forced road marches.  In the November 2009 remand, the Board requested the RO to obtain records to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In response, the RO requested verification from the Hawaii National Guard; however, the Veteran has never served in the Hawaii National Guard so it is not surprising that the search turned up no records.  

The Veteran served in the United States Army Reserves.  He lives in American Samoa, but performs his annual ACDUTRA in Hawaii.  Based on this information, the RO must contact the appropriate sources to obtain the requested information.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the Board specifically requested the RO to obtain verification of the Veteran's ACDUTRA and INACDUTRA dates in the United States Army Reserves.  A negative response from the Hawaii National Guard does not satisfy that request, as neither the Veteran nor the record has ever suggested that the Veteran has ever served in the Hawaii National Guard.  

Additionally, the examiner was asked to provide an opinion as to the likely etiology of any current ankle disability based on an in-service ankle injury and the Veteran's reports of continuity of symptoms; however, the examiner did not provide that opinion, and, moreover, did not consider the Veteran's in-service right ankle injury in 1980 or the Veteran's reports of continuity of symptoms.  Thus, the August 2010 examination, as it pertains to the ankles, is inadequate, and another examination to obtain the requisite opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's United States Army Reserve personnel records have not been associated with the claims file.  VA is under a duty to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Attempt to attempt to obtain these records in order to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Verify the Veteran's periods of ACUDTRA and INACDUTRA with respect to his Reserve service.  Request assistance through the appropriate channels from the appropriate Service Department where necessary, including obtaining copies of orders and obtaining pay records from the appropriate state agency and/or the Defense Finance Accounting System keeping in mind that the Veteran resided in American Samoa and was called to ACDUTRA in Hawaii.  Attempt to obtain any records, including personnel and outstanding treatment records, associated with the Veteran's Reserve duty and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.

2.  Obtain and associate with the claims file all available recent VA and/or private medical records concerning treatment received by the veteran for his ankles, not already associated with the claims file.  

3.  Schedule the veteran for the appropriate VA examinations to determine the current nature and likely etiology of the Veteran's right and left ankle disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed disabilities of the ankles and should be informed of the in-service treatment of the right ankle in 1980 as well as the 1988 Certificate corroborating injury to "the legs" during ACDUTRA.  The examiner should first identify if any such right and/or left ankle disability exists, and if so, should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right or left ankle disability had its onset during service, including any period of active duty OR ACDUTRA or INACDUTRA based on all of the pertinent VA and private medical evidence in the claims file.  In particular, the examiner should consider the service treatment records, the 1988 Army Certificate, and any personnel records added to the claims file confirming periods of ACDUTRA and/or INACDUTRA, as well as any additional pertinent medical evidence that is obtained and associated with the claims file subsequent to this remand.  All findings must be reported in detail and all indicated testing must be accomplished.  

4.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


